Citation Nr: 0717796	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
January 6, 2003, and a disability rating in excess of 50 
percent for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).

In a February 2003 decision, the RO granted service 
connection for migraine headaches and assigned an initial 
noncompensable rating effective April 30, 1998.  The veteran 
filed a timely notice of disagreement with the initial 
noncompensable rating.  As reflected in the June 2004 
statement of the case, the RO assigned a staged 50 percent 
maximum rating effective January 6, 2003, for the veteran's 
migraine headaches, and continued the noncompensable rating 
prior to that date.  The veteran filed a timely substantive 
appeal in July 2004.

In September 2003, the RO denied the veteran's claim for 
service connection for PTSD, which the veteran timely 
appealed.

In September 2004, the RO denied the veteran's claim for 
TDIU, which the veteran timely appealed.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the appeal has been completed.

2.  The evidence reflects that prior to January 6, 2003, the 
veteran's migraine headaches required narcotic medication, 
but these attacks did not cause characteristic prostrating 
attacks occurring on an average once a month.

3.  The veteran was not engaged in combat.

4.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

5.  The veteran does not have PTSD caused by any event that 
occurred in service.

6.  The veteran is service-connected for migraine headaches 
rated at 50 percent and a fracture of the great right toe 
rated at 0 percent for a combined rating of 50 percent.

7.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
higher, prior to January 6, 2003, for migraine headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).

2.  The criteria for a rating in excess of 50 percent for 
migraine headaches as of January 6, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8100 (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an April 2003 letter, the RO acknowledged 
receipt of the veteran's PTSD claim and informed him of the 
types of evidence he can submit to substantiate the claim, 
including statements from people who know of his disability.  
The veteran completed a PTSD Questionnaire pertaining to 
stressors from personal assaults.  In a March 2005 letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection and for an increased rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  In addition, the veteran has submitted lay statements 
attesting to the alleged in-service personal assault, as well 
as multiple medical records pertaining to both claims.  Thus, 
the veteran's actions reflect his understanding of the 
information and evidence needed to substantiate his claims.  
The PTSD claim was last readjudicated in February 2005, and 
the migraine claim was last readjudicated in November 2006.

Regarding the TDIU claim, in a June 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for TDIU, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  In a July 2004 correspondence, the veteran stated 
that he is entitled to a "total" rating because he has been 
unable to work due to his service-connected migraine 
headaches.  He also cited Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001), for the propositions that VA must fully and 
sympathetically develop a veteran's claim to its optimum and 
that VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations.  In 
addition, he has submitted statements attesting to his 
inability to work due to his migraine headaches.  Thus, the 
veteran's statements and actions reflect his understanding of 
the information and evidence needed to substantiate a claim 
for TDIU.  The claim was last readjudicated in November 2006.

In March 2006, the RO issued a letter to the veteran 
explaining the Dingess decision with respect to establishing 
a disability rating and the effective date, and the evidence 
needed to establish such.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical and personnel records, post service 
medical records and examination reports, lay statements from 
the veteran, his spouse, a prior co-worker, and a fellow 
serviceman, and Social Security Administration (SSA) 
disability records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  The record reflects the veteran has actively 
participated in the claims process.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical and personnel records, private medical 
records, VA medical records, VA examination reports, lay 
statements, SSA records, and hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Initial Rating

The veteran contends that his service-connected migraine 
headaches are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 
noncompensable evaluation is appropriate for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 
percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  Id.

Service connection for headaches was established effective 
April 30, 1998, with a noncompensable evaluation assigned.  
Based on a review of the evidence of record dated prior to 
January 6, 2003, and resolving all doubt in favor of the 
veteran, the Board finds that the headache condition more 
nearly approximates the criteria for a 10 percent rating for 
the period prior to January 6, 2003.  Id. 

In November 1995, the veteran was admitted to a private 
hospital emergency room with complaints of a two-day history 
of band-like headaches.  The veteran reported that he had had 
frequent headaches and the last two days he had had a band-
like headache that was not improving.  The assessment was 
history of headache, now resolved.

The veteran's private medical records reflect that he was 
treated for migraine headaches beginning in February 1998.  
In March 1998, R.M., the veteran's private physician, 
reported that the veteran had two different kinds of 
headaches.  One occurred in both temples, manifested by 
constant throbbing, and relieved with Actifed.  The other 
headache occurred in the back of his head, with occasional 
sudden sharp pains, and it was an abrupt headache.  It 
occurred about every two weeks, and it could wake him out of 
his sleep.  The headache was present when he first would wake 
up, and it was worse with exertion, such as climbing stairs, 
bending over, and the like.  Dr. M. felt that the headaches 
were probably mostly muscular in origin.  The trigger point 
on the left side of his neck reproduced at least one of the 
headaches in part.  There was also the possibility of chronic 
daily headache.  He had taken and continued to take drugs on 
a continuous basis so he could never hit rebound headaches.  
Dr. M.'s impression was headaches, probably muscular in 
origin.

In April 1998, Dr. M. reported that the veteran described his 
headaches as migraine.  One was sharp and stabbing, the other 
is more of a dull, pressure sensation.  Dr. M. prescribed 
Methadone in a short course of high dose prednisone to treat 
the headaches.  In an April 1998 statement, the veteran 
contended that he was very concerned about becoming addicted 
to the strong drugs that he took for his ongoing headaches.  
He was originally taking Hydrocodone.  He found himself 
needing to take more pills than the prescribed dosage in 
order to alleviate the pain.  

According to a February 2002 medical report, Dr. M. noted 
that the veteran's headaches had bothered him since service.  
The veteran had been using Hydrocodone, an opioid narcotic 
for relief, which had helped somewhat.  Although he had other 
problems, his headaches were his chief problem.  The 
headaches interfered with his sleep.  Dr. M. considered the 
headaches to be muscular in origin.  The veteran had been 
doing very well with minimal doses of Hydrocodone.  The 
headaches had gotten to the point where the veteran was able 
to do much in terms of activities of daily living.  The 
veteran's headaches were sometimes a 9, but usually a 5.  The 
headaches had subsided at least to the point where he could 
carry out activities of daily living.  Dr. M. added that the 
veteran was unable to return to his previous job in the 
Department of Transportation at a psychiatric hospital.  Dr. 
M. diagnosed tension type headaches associated with 
fibromyalgia with myofascial trigger points and post-
traumatic stress reaction.  The post-traumatic stress 
reaction was related specifically to an automobile accident 
that occurred in the late 1990s.  It was not considered to 
have a bearing on the headaches that preceded this.  With 
regard to apportionment, for a period of time after the 
automobile accident he had regarded his pain as having been 
twice as bad as before.  This had gradually subsided to the 
point where his headaches were about the same as they were 
before the wreck.

According to a November 2002 QTC examination report, the 
veteran explained that he had experienced headaches, several 
per week, frequently some every day.  They typically lasted 
20 minutes.  The veteran described the headaches as at times 
sharp and other times dull.  He experienced occasional nausea 
but usually not.  The veteran was taking Hydrocodone up to 
four times daily for his intermittent headaches.  Based on a 
neurologic examination, the veteran was diagnosed with muscle 
tension headaches and migraine headaches.  The examiner 
opined that the veteran's headaches were at least as likely 
as not related to service, but he did not think that the 
veteran had any neurological disabling condition.

In a January 2003 report, Dr. M. noted that the veteran 
reported pain at about a 4 or 5, going to 10 when he has a 
sharp, stabling headaches.  The veteran reported he had to 
increase the dosage of his Hydrocodone.  Dr. M. questioned 
whether some of the headaches could be vascular, as some are 
associated with photophobia and worse with exertion.  Dr. M. 
then noted that there really were three different kinds of 
headaches.  He did not have a headache at the time of the 
visit.  He further noted that the veteran considered himself 
incapacitated, but Dr. M. indicated that the veteran might 
want to look at some kind of work within his capacity.  
Diagnoses included chronic headaches and fibromyalgia.

In February 2003, the RO granted service connection for 
migraine headaches and assigned a noncompensable rating 
effective April 30, 1998.

In February 2003, Dr. M. noted that the veteran was having 
increasing pain from headaches, which were associated with 
high blood pressure.  The headaches had changed in severity, 
character, and frequency, which required an MRI.

According to a March 2003 medical report, E.W.H., M.D., 
diagnosed the veteran with chronic headaches due to a fall 
during service.  Dr. H. opined that the veteran was 
permanently and totally disabled and unemployable because of 
his PTSD.

In May 2003, Dr. M. reported that the veteran's migraines 
occurred twice a day, usually for some hours.  He was 
impaired because they prevented him from obtaining employment 
and interfere with his activities of daily living.  The 
veteran had to remain in a darkened, quiet room.  Opioids 
helped, but not consistently.  Sometimes Dr. M. had to see 
the veteran on short notice.  He treated the veteran on a 
regular basis in his office, generally once a month, with 
additional visits as described.  The veteran's hypertension 
and PTSD were co-morbidities.

SSA records dated from 1998 to 2002 (and received by the RO 
in March 2006) do not indicate that the veteran was treated 
for prolonged, prostrating headaches.  SSA apparently granted 
disability benefits effective in 1998 due to an organic 
mental disorder that apparently developed as a result of a 
motor vehicle accident in the summer of 1998.

According to a May 2004 VA neurological disorders examination 
report, the veteran complained of a severe headache, and he 
wanted his wife to rub his head for relief.  The veteran was 
diagnosed with combined tension migraine headaches.

In an April 2006 VA examination report, the veteran reported 
that he experienced daily headaches that would last several 
hours.  The headaches were bitemporally located and were 
described as causing a sharp, throbbing pain.  The veteran 
indicated that the headaches would be relieved if he rested 
in a dark, quiet room and took his medication.  The veteran 
had been prescribed Hydrocodone, which has helped his 
headaches.  Sometimes he experienced an aura and that the 
veins in his temples would swell.  He also would experience 
nausea.  The veteran reported that he was not working due to 
a psychiatric disability.  He reported that, when employed, 
he would miss up to five days a month because of his 
headaches.  He was treated in April 2005 and given a 
diagnosis of combined tension headache.  The examiner 
diagnosed the veteran with combined tension-migraine 
headaches.

After a review of the file, the Board finds that an initial 
10 percent rating for headaches is warranted prior to January 
6, 2003.  The evidence prior to this date reflects that the 
veteran had treatment for headaches in 1995, which was prior 
to a motor vehicle accident that occurred in the summer of 
1998.  These private and VA medical records show that the 
veteran was treated with strong pain relief medication for 
his headaches, primarily Hydrocodone.  The medical records 
prior to January 6, 2003, however, do not reflect specific 
prostrating headaches.  Although the veteran has been 
unemployed and receiving SSA disability benefits since 1998 
for a psychiatric disability, in light of the documented 
treatment for headaches dated prior to the motor vehicle 
accident, and the persistence and severity of the 
nonprostrating headaches, the Board finds that the evidence 
more nearly approximates the criteria for a 10 percent 
initial disability rating prior to January 6, 2003.  

A rating in excess of 10 percent is not warranted prior to 
January 6, 2003, because, as reported above, the evidence of 
record fails to show that the veteran experienced 
characteristic prostrating attacks occurring on an average of 
once per month over several months.  In this regard, the 
evidence noted the veteran with frequently headaches which 
lasted 20 minutes, and were usually a 5 on a pain scale of 1 
through 10, with occasional increase to a 9 out of 10.

The 50 percent rating effective January 6, 2003, is the 
maximum rating permitted under Diagnostic Code 8100.  A 
rating in excess of 50 percent for migraine headaches is not 
permitted by law.  Therefore, a rating in excess of 50 
percent on and after January 6, 2003, is not warranted.

The Board has considered the issue of whether the veteran's 
service-connected headaches presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the evidence does not establish 
that the veteran has required frequent hospitalization for 
his headaches.  While the veteran has reported time lost from 
work due to headaches, the evidence reveals the veteran has 
not worked since June 1998 following a serious car accident.  
The evidence dated prior to this time did not reveal marked 
interference with employment beyond that contemplated by the 
evaluation assigned.  Moreover, since June 1998 he is 
considered unemployable due to a nonservice-connected 
psychiatric disorder.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  38 
C.F.R. § 3.304(f).

The veteran filed his claim for PTSD in March 2003.  
Initially, the Board notes that the veteran does not contend, 
nor does the evidence show, that he engaged in combat.  Thus, 
corroborating evidence that his claimed stressors occurred is 
required. 

Along with his claim, he submitted a March 2003 letter from 
Dr. H. stating that he has PTSD due to a head injury from a 
fall in 1974 while in the Marines.  He stated that the PTSD 
was worsened by a severe car accident in 1998.  

In an April 2003 correspondence, the veteran stated that in 
April 1974 he suffered a "deadly fall" on the steps in 
squad bay barracks.  He stated that he was so dizzy, 
confused, and in pain that he did not know who helped him to 
sick bay.  .

In August 2003 the veteran submitted a lay statement from 
M.B., a fellow serviceman, who stated that he had witnessed 
the veteran falling down the stairs in the barracks during 
service in 1973 to 1974, that it was a bad fall, that he 
injured his head, shoulder, one knee and other body parts, 
and was also bleeding.

In an October 2003 notice of disagreement, the veteran stated 
that during boot camp two drunk drill instructors had hit him 
very hard on each side of the neck and head, and that he has 
had headaches and trouble with balance since then.  He stated 
that the drill instructors were replaced in March 1973.  He 
also revised the earlier stressor of falling down several 
steps by stating that it had actually occurred in September 
or October 1973 and that he had hurt his head, shoulder, 
knees, and other body parts.  He then added that he had 
fallen down the stairs again in April 1974, hurting his 
shoulder.  In support of his contentions, he noted an October 
1973 entry in the service medical records, which notes a 
laceration to the rear of the head.  He also provided another 
statement dated in October 2003 from M.B., who then indicated 
that he heard about two falls and the beatings, but that he 
only witnessed the one fall, which, after reviewing the 
veteran's service medical records, was in September or 
October 1973 as he remembered all of the blood running from 
the veteran's head. 

In a subsequent October 2003 correspondence, the veteran 
reiterated the above stressors of being beaten and injuring 
his head from a fall.  Regarding the beatings, the veteran 
stated that he had not talked about the event out of 
embarrassment and that his wife mentioned it without his 
permission at the July 2003 VA examination.

In a February 2004 VA Form 9, the veteran reiterated the 
above stressor of getting beaten by the two drill instructors 
in boot camp, after which he had had headaches and trouble 
with balance.  He also reiterated the stressors of falling 
down the stairs in 1973 and 1974.  

After review, the Board concludes that the record does not 
contain credible evidence corroborating the veteran's claimed 
in-service stressors of a head injury from falling down the 
stairs or a beating by his drill instructors.  

Initially, the Board notes that the veteran's service medical 
records are negative 
for any indications of being beaten, by his drill instructors 
or otherwise.  They contain no complaints of injuries to the 
neck, dizziness, or problems with balance, nor was there any 
evidence of a head injury during the time-frame he was 
involved in boot camp.  Additionally, the first mention of 
headaches in the veteran's service medical records is found 
in an entry dated in August 1973, which is several months 
after boot camp.  Moreover, although the entry reflects 
complaints of severe headaches, they were associated with 
sinuses, as the assessment was questionable sinusitis, for 
which he was prescribed Actifed.  An entry later that month 
reflects complaints of a constant headache.  Again, the 
headache was associated with sinuses, as the veteran was 
found with congested sinuses, prescribed Tylenol, and asked 
to continue on Actifed.  

Likewise, there is no indication of any behavior change 
during that time or shortly thereafter.  In this regard, his 
service personnel records fail to show any deterioration in 
work performance during or shortly after boot camp, when the 
alleged beating occurred.  To the contrary, a record of 
promotions reflects that he was promoted in June 1973 and May 
1974.  In addition, although a record of offenses and 
punishments reflects a charge of unauthorized absence for a 
period of four days in July 1974, the charge appears to have 
been dropped upon his return.  Moreover, the unauthorized 
absence occurred over one and one half years after the 
alleged beating and was an isolated incident.  Thus, the 
absence does not reflect evidence of behavior change as 
contemplated by 38 C.F.R. § 3.304(f).

Moreover, in October 2003 M.B. stated that the veteran had 
told him about the beatings he had received in boot camp from 
his drill instructors and how he had had trouble with balance 
and headaches ever since.  However, as noted above, the 
veteran's service medical records contain no mention of 
dizziness or balance problems to support either the veteran's 
or M.B.'s statements.  In this regard, the Board observes 
that the veteran had sought treatment in service for several 
other conditions, including undergoing a Medical Board.  The 
Board finds unlikely that with all of the treatment and 
extensive work-up for allergies, the veteran would not have 
reported complaints of dizziness or balance problems.  

With regard to the stressor pertaining to a fall, the Board 
also notes that the veteran's service medical records fail to 
show that he suffered a head injury from a fall down the 
stairs, caused by dizziness or loss of balance or otherwise.  
An October 1973 entry reflects treatment for a laceration to 
the rear of the head; however, the circumstances leading to 
the laceration are not provided.  While an April 1974 entry 
reflects that he fell on the steps in squad bay, his only 
complaint was that of pain in the left shoulder.  In this 
regard, the Board finds it noteworthy that, although the 
veteran currently describes his fall as "deadly," he did 
not complain of a head injury in April 1974 or throughout the 
rest of his service.  

Moreover, prior to October 2003, the veteran, his spouse, and 
M.B. all relayed a single fall, with reports to post-service 
clinicians indicating the incident occurred in 1974.  After 
he reviewed his service medical records, however, the veteran 
revised his contention to suffering two falls down the 
stairs, rather than one, with the "deadly fall" occurring 
in October 1973, to correspond with the head laceration noted 
in service.  However, such entry does not identify a fall 
down the stairs as the cause of the laceration, nor does it 
reflect injury to his "shoulder, knees and other body 
parts."  M.B. likewise revised his statement following 
review of the veteran's service medical records to reflect 
two falls.  

Given the alleged severity of the veteran's injuries, the 
Board finds it telling that the October 1973 service medical 
record only mentions a laceration to the head, with no 
mention of a fall or any injury to other parts of the body.  
No subsequent service medical records reflect the veteran 
reporting a serious fall in October 1973.  In fact, a March 
1974 entry noted the veteran complaining of left knee pain, 
and that he injured it one year prior falling in the street.  
Again, it is unlikely that the veteran would not have 
mentioned an injury to the knee arising from a serious fall 
alleged to have occurred 5 months previously.  Simply put, 
the service medical records fail to support the contention 
now being made that the veteran suffered a serious fall down 
the stairs in October 1973.  Thus, the Board finds the 
statements from the veteran and M.B. with regard to the 
severity of the fall and the date of occurrence are not 
credible, and are entitled to no probative weight.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

While the veteran clearly fell down the stairs in April 1974, 
the service medical records do not support the lay statements 
that the fall was "deadly" or caused a head injury, or any 
injury other than to his shoulder.  The service medical 
records show that at the time he only complained about his 
left shoulder.  He gave no indication that he injured his 
head during the fall.  Furthermore, while a subsequent entry 
reflects continued complaints regarding his left shoulder, 
and a healing scab of the shoulder, it again does not reflect 
an injury to the head.  Thus, the service medical records do 
not support, and the veteran no longer contends, that a 
"deadly fall" occurred in April 1974.

Turning to the medical evidence in this case, the first 
mention of PTSD is found in a January 1999 letter from Dr. 
M., written prior to the veteran's filing of his claim for 
service connection for PTSD, in which he stated that Dr. H. 
is dealing with the veteran's post-traumatic stress.  In a 
February 2002 letter, also written prior to the veteran's 
claim for PTSD, Dr. M. stated that the veteran's post-
traumatic stress reaction is related specifically to an 
automobile accident that occurred in 1998.  

In a March 2003 letter, Dr. H. stated that the veteran's 1998 
automobile accident worsened his PTSD symptoms that he has 
had since he fell while in the Marines and injured his head.  
Axis IV listed the fall as occurring in 1974.  There was no 
mention of beatings by drill sergeants, or more than one 
fall.  While Dr. H. indicated he had been treating the 
veteran since August 17, 1978, actual treatment records from 
him show the initial intake occurred on August 17, 1998.  A 
subsequent report from Dr. H. confirmed that he had been 
treating the veteran since 1998.  The initial intake report 
noted nightmares, flashbacks, and panic attacks occurring at 
car intersections.  The report noted the veteran "had no 
problems before the accident except for migraines."  Thus, 
the evidence does not support the veteran's described 
severity of the fall, and Dr. H.'s opinion in March 2003 is 
not consistent with his own treatment records revealing no 
prior problems with PTSD until the car accident.

Furthermore, a July 2003 VA examination report noted marked 
disparity between the history and examination performed by 
the veteran's treating psychiatrist (Dr. H.), by his 
presentation at the examination, and by the description 
provided by his wife.  Thus, the examiner recommended 
psychological testing.  Such testing was conducted in August 
2003.  The report of that testing and examination reflects 
gross symptom overreporting upon psychometric testing and 
that, despite the endorsement of multiple PTSD symptoms, 
examination did not clearly indicate the presence of clinical 
PTSD.  The examiner noted that review of the claims file 
revealed no indication of any PTSD symptoms until he was 
diagnosed with PTSD due to a motor vehicle accident.  He also 
noted that the medical records revealed no reporting of the 
alleged trauma history prior to the February 2002 diagnosis.  

The VA examiner further noted that the veteran's apparent 
ability to maintain a marriage for 19 years, as well as a job 
for 22 years does not seem congruent with the degree of 
social and vocational dysfunction reported by the veteran and 
his private physicians.  Finally, the psychological examiner 
diagnosed the veteran with depressive disorder and panic 
disorder, both by history.  The psychiatric examiner 
subsequently diagnosed anxiety disorder not otherwise 
specified, history of, not found on examination, and mixed 
personality traits.  

The Board notes that lay statements were also provided by the 
veteran's wife and by a licensed social worker who had worked 
with the veteran since 1980.  However, the veteran met his 
wife in 1997, thus with regard to stressors, she reiterated 
the information the veteran had provided about military 
service.  With regard to the co-worker's statement, she noted 
the veteran's mental state at times but provided no 
indication as to the time frame such symptoms were noticed, 
and again only refers to a history as provided by the veteran 
concerning his military experience. 

Given the above, and after careful consideration, the Board 
finds that the veteran's statements and other lay statements 
regarding his claimed in-service stressors are simply not 
credible.  In this regard, the Board first notes that the 
veteran has changed his contentions throughout the course of 
the claim.  There was no mention of any stressor related to 
service prior to the time period shortly before his claim was 
filed; in fact, his problems were shown to be the result of 
an automobile accident in 1998.  Additionally, he changed his 
contention from a single fall down the stairs to such 
occurring twice; changed the date such fall occurred; and 
ultimately indicated a primary stressor of beatings by drill 
instructors as the cause of his problems.  Likewise, the 
statements from M.B. correspondingly changed during the 
course of the claim, as did the medical reports from Dr. H.  
With respect to the reports from Dr. H, prior to the date of 
claim for service connection, the veteran suffered from PTSD 
due to an automobile accident with no prior problem.  A 
subsequent report noted the accident aggravated PTSD caused 
by a severe fall down the stairs in 1974.  The latest report 
identifies PTSD as the result of beatings in service, the 
fall down the stairs, and the automobile accident.

The service medical records do not support the contentions 
surrounding the fall to include the injuries or severity, or 
even the date (as now alleged) of the fall.  There is no 
evidence corroborating the alleged beatings in boot camp.  
The VA examination in July and August 2003 further noted the 
inconsistencies in the record and on presentation by the 
veteran.  Psychological testing at that time revealed gross 
symptom over-reporting.  In this regard, the examiner noted 
that the extent of symptoms reported is not typically 
endorsed by even actively psychotic inpatients. 

Upon consideration of the evidence as a whole, the Board 
finds the inconsistencies throughout the evidence greatly 
impact the credibility of the reported stressors.  Thus, the 
Board finds that the veteran's reported stressors are not 
supported by credible evidence.  While the veteran has been 
diagnosed with PTSD by Dr. H., who presently relates the 
diagnosis to service, such diagnosis is based on an 
unreliable history of a "deadly fall" with head injury and 
beatings, which are not corroborated by the evidence of 
record.  Thus, such diagnosis is entitled to no probative 
weight.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994) (a 
diagnosis of PTSD based on an examination that relied upon an 
unverified history is inadequate).

To the extent that the April 1974 fall down the stairs in 
which the veteran injured his left shoulder is an acceptable 
stressor, the Board finds the opinions of the VA examiner in 
July and August 2003 to be the most probative.  In this 
regard, neither the psychiatrist nor psychologist found the 
veteran suffered from PTSD.  The examinations included a 
complete review of the claims file as well as psychological 
testing.  As such, these opinions are entitled to great 
probative weight in this matter.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the medical evidence is more probative than an opinion that 
is based on the veteran's reported history).

In summary, the preponderance of the credible evidence is 
against a claim for service connection for PTSD, and the 
claim must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   

IV.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2006).  

In this case, the veteran is service-connected for migraine 
headaches rated at 50 percent and a fracture of the great 
right toe rated at 0 percent, for a combined rating 50 
percent.  Thus, his service-connected disabilities do not 
meet the above-stated percentage requirements.  As such, the 
criteria for a total rating under 38 C.F.R. § 4.16(a) are not 
met.

That notwithstanding, it is the policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

After review, the Board concludes that the preponderance of 
the evidence fails to show that the veteran's service-
connected disabilities, when considered with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  In this 
regard, the veteran was gainfully employed for 22 years until 
a car accident in 1998.  Since that time he has not worked, 
and the Social Security Administration has found him disabled 
as a result of a nonservice-connected psychiatric disorder.  
While in 2002 the Dr. M. noted the veteran could not return 
to his prior employment, the diagnoses included nonservice-
connected disorders.  Moreover, in a January 2003 report, Dr. 
M. noted that the veteran considered himself incapacitated, 
but that the veteran might want to look at some kind of work 
within his capacity.  Thus, the veteran was not considered 
unemployable due solely to headaches.  Subsequent evidence 
notes the veteran is unemployable due to PTSD. 

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that that 
the veteran's service-connected disabilities alone, without 
consideration of his nonservice-connected disabilities, are 
of such severity as to preclude his participation in all 
forms of substantially gainful employment, such that referral 
for extraschedular consideration is warranted.  Accordingly, 
the claim for TDIU is denied.

ORDER

Entitlement to an initial 10 percent rating prior to January 
6, 2003, is granted for migraine headaches, subject to those 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for migraine 
headaches is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


